Fourth Court of Appeals
                                San Antonio, Texas
                                        July 8, 2022

                          No. 04-22-00233-CV & 04-22-00253-CV

                            3CM, LLC d/b/a 3CM Multifamily,
                                      Appellant

                                             v.

                         Gregor TRIMBLE and Group of Investors,
                                     Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVCD-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
       Appellant’s reply brief was due on July 5, 2022. However, the appellants have filed a
motion requesting an extension of time to file their reply brief. The motion is GRANTED. The
appellants’ reply brief is due on or before July 8, 2022.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court